 

 

 

 

 

 

 

 

 

 

 

PNpold WOM /asajauicd “6107 “Ez Alenuer uo (TdH Mou) HON Aq pue ‘GEOZ] LIOZ/EZz/Z WA sayeq ON.
qualja-ABUIOLY ‘sy Avenuer uo TNL Aq pousis ‘7 [OZ ‘¢z Aeniqa.] ajep sanoayje
YIM FOI pue [ALL Weoming JUsWIAAIsYy uoHeUesaiday Juror

agayiaud (S3]0U /4 PlBS UOIUN :JUAWYORNe) sues Jo uoTesedsad SIOZ/NZ/6 sayeg ON
quaio-Aauloly 91 SNAPE SJOSUNOD SUIPNOUT ‘pred WOTUL) YIM [leur waAndNy
“1 SuIpsemioy ‘ArepD “fp pure yooaqeg "Jy OF ABLny “g] Wo pew

adayaud (sojou /M\ pies UOTUN S1LOZ/AZ/6 soleq ONL
quaip-Aauloly| UalUyoRye) owues Jo uoryeredaid 91 9a1Ape sasuNod SuIpNyoUul ‘ples
UcIUy, YAM ABLINJAL “g O} ‘URI “YL JO Jfeyaq uo ‘uaAndN “Woy reurg

agayiAud (S9}0U /M psd UOTUN ‘1UAUIY se) oles Jo UOQeIedald ox 9LOZ/OZ/6 soyeg ON
qual|o-ASWUOWY} SolApe $,jasunos durule}qo Jo sesodind Joy ‘pres uOrusy a2 [rewus URL],
"L Suipremioy ‘Are[D “f pue yoooqeg “JA 01 ACLINIAY “Gg Woy preurg

azolatid (Sa]0U /A PlRD VOLUN “JUSUTYoRTE)} OWES JO 910Z/0Z/6 sayeg ON
quals-Aewiony) uoreiedaid a1 aalape sasunos SUIpHoul ‘pres UOT) Jo uoneredsid
a1 jouuosiod [NLL OF SEN E JO} [asunos ssnoy-UE ‘UeAy_ “] Wolf [lew

agallauid yaloig UIOgsO ay} o} Buruieyiad syusunoop LIOT/OZ/E OIPELOLNE
Wual|a-AaUo} Ly Puy SJR} JURAI]OI BI USSPUNLIVYIIWS pue TNL usamjeq s[reulg

ynpold SISAJBUY ABeISA07 - WO, Suriaday wye]5 soueinsuy LIOC/L/6 LZECLOLNL

OAA/PaINsui-wasnsut ~ZZEC OLN

adaylAyd HOW Jo voueprasaidas LIOG/S H/T STCELOLNL

quai|>-Aaulony sUaspunulryyius pur ‘punoisyoeq jenjoes “UTe]O SOT] -OLEELOLNL
TUIspUNUTYYNWIS JO WOSUYyOL ‘CF O} SIGN JO POUpsiq “q wea spreurg

pepiossy ada] lAlig ‘jusaTARIOg Jo uondLDsag ayeq ‘ON SOIR

 

 

 

 

 

Case 5:17-cv-06143-GAF Document 74-6 Filed 06/21/19 Page 1 of 6
 

 

 

 

 

 

 

 

 

azayaud (pies UOlun yuR]g :yuaWYoRNe) aWes 31 ADIAP §,[osuN0D SUTITeIGO SIOZ/6L/6 7995 LO.LNLL

qual|s-Aawony Jo sasodind 10] ‘reuerysouua ay “gq pure Burjddy Ww ot 99 ‘Tp9q - [99S 1O.LNLL
"Y pue “TNL Jo} [osunoo asnoy-ul “UeLy “], Oo} ABLiny “gq Woy pew

agaqiaud HUES SHO] JO enyea L1OZ/OL/EL Soe q] ON
qwal|2-AvuIOnYy SUISSNISIP puke JUSWUSISSY poinsaxe dulpIeMioy ‘UaspunuryyyLS
Jo qng "H 07 “ENE 40] [3sunos ssnoy-ul ‘uery * | Wor [ew

PNpold JOA /agaald WIGS SFO] JO anpea Jo uowyeynsyes a1 ‘TNL IO} LLOG/6/ET soleg ON
qus||o-ADUIONY J9SUNOD asnoy-UE “URIT “|, 6] UaspunluyyWws jo qng “p Woy pew

azaylauid WIE]D SHO] JO anyea a1 “uaspunuryyyWs LIQC/LEAT sajeq ON
JusI|9-AausOny JO 9Ng “H ON “LN 40] fasunos osnoy-ul “uely, yy, Woy preurg

agayiaud HOH 01 SIYSLI Jo JUSWIUTISSe 2 “ENT JOj LIOULZAL sojeg ON
quala-Aauony] jesuNos esnoy-ul “URLL “L, O] UaspuMUyyRUS Jo qng ‘E Woy [reurg

agalAud HOI] 01 sigsti Jo yuowUSIsse oI “UOSPUNLIYYWWS LIOZ/ST/6 so1eg ON
qualjo~Aawiony Jo qng ‘H pue SIGN Jo YsLIpsiq] *c] 99 “LANE JO] jasunos
SSnOY-Ul “UBL “| 0} Uaspunuryyylus Jo uosuyor *q WloIR [reUs]

agajlAlid HOW Pu? LNLL Jo vonrwasaidal LIOC/FC/Z saieg ON
qualja-Asusony S,USSPUNLTY YW a1 “USspUNLry YS JO UOSsUYOosL ‘C pue SIGN
JO PHpsiql "CG Ol “LN 40] [asunos asnoy-ui ‘uesry pL Woay [ews

ada laid HOH pue LN Jo uoneyuasaidal SUsspunubyyuls jo LIOT/ET/Z saieq On|

Jualjs-AaUO Ty

 

adoas pue wield SFO] a “Uaspunuryylug Jo uosuyor *q pee ‘ENE
JO} [2SUNOS ASNOY-Ul “UELL EO S/N JO YOMpatq “q Woy prewug

 

 

 

 

Case 5:17-cv-06143-GAF Document 74-6 Filed 06/21/19 Page 2 of 6
 

 

 

 

 

 

 

 

osalaud uoEsHl| ot pewepoy LSLETOLNL
Juai)9-AaWOnY | uoHonpold 10] “UeAy “y ‘asunosd [e1suss) PENI, 0} [lela Mojpeg 33
GUIPALALOY FUNOIIE [EWS $, PACT“ WOAy [TRU INOTLLOVAaAY

agayiaud Hones uy pepepoey PSLETOEN SE
iU9)]3-AaUIONY| Uo Ipod 10F ‘UBIE VE ‘JasuNO [VIEL TNL, 0} [reuls avojaq aq
SUIPAVAIO; JUNIO’ [IEW §, PLOY “q Woay PleuUgy iNOLLOVaAAY

aBal|Ald Hons UT paepay | — ISLETOLNL
qual|)-AdwWoOnyY | woLyonpoad 10F ‘UBL “y [asUNOD yesrsUsy) [NT 0} [LeU MOTaq 9Y)
SUIPABMAG] JUNOIIE [IVUla $, P4045 “G WO LeU -NOLLOVaMI

ogayayid WOES] UE PAPEpIy 8PLETOLNE
qua!a-AdWONY| uoponpold 10] ‘UBAy, ‘] ‘fasunos [esaTe*) TAL, 0} pleura MOpsg 943
SUIPLVMIOF JUNOIIE [iVWis §,P1OT “ql WO! LVM INOLLOVORY

agapiaud uoHesIT Ur paypepey | = PPLETOLNL
qualj-Aswony dononpoad soy “UBL “J, ‘[OSUAOD [e12T194) TALE 0} [eula MOyaq ay)
SUIPABALAOJ JUNIO" [IvUls §, PAO ‘GG WO [eu INOLLOVaAY

pnpold WOES] Ul UosNpoOAd 10] SyAEIS “WY jesopeied payIepay SOLCEOLNL
yom /esaad YT Baspunary ys 07 [es AOpeq ay7 SUIpPAeALtoy uosuyor
jual-Aauiony "qd wou frente SuOsUYyOr "q 0} HELIA MOpIq 94) SUIPAVALIO]
“‘UBaE Ep JasunoD [esouas) TNE Woy Vu -NOLLOVAda

adayaud pies 910Z/61/6] 699STOINL

qual|a-Aauso}yy| UOTUP] o1 SSIAD# S,JoSUNGS a1 “Jawlarysauua ay “g pue dunddy "Ww ‘reg - S9OSLO.LNL

"y ‘ABLINIA, 'G “ LN JO} [9SuNco asnou-ui ‘URI] “fp UsoAsjog s[reuUry

 

 

 

 

 

Case 5:17-cv-06143-GAF Document 74-6 Filed 06/21/19 Page 3 of 6
 

 

 

 

 

 

 

 

 

peljuapHUueS UOHRULIOUE WInTAd ANOg wuUeRINsU] INOLLOVGAY V/N SPZSIOLNLL
/pasayaiud

agapand uonespy al papEpay| C661 OLNL
quaso-Aaut0zy | uolonpoad 405 SuBAy *y “[asunesd [e49ue*) TNE O} [reute Mopeq ot
SUIPIVALIOF FUNOIIE [LVL S, Plog "GQ Wf [eur I NOTLOVaAY

agoyiaud wees UW payepay PLLEIOLNL
jualjo-Aaulopny| uenanpoid 10; ‘uel y *y ‘Jasunoy [essuss) TN I, 0} PLeUlo Mojoq ay)
SUIPAVAIO] JUNOIIE [TEW2 $,paog “( WO lead -NOLLOVGAA

agopiaud wOResIH| Ut paysepay TLLETOLNL
Ju9))/9-Aau20119 | oTNpoad 10y “UBL IL asume> [eseuey TNT 0} (eure AOpsq ayy
SUIPVMIOF JUNOIIE [LVUld §,pAgy “G WAY [leu INOLLOVOME!

aBayiaud LOTesuI] Ut p9js¥ poy 69LETOLNL
uaip-AaWony| uoyonposd 10g ‘uBaAy, * JaSUNOD je4ssdUa*) LN OF PBluA MOaq 343
SUIPIBMIO] JUNOIIE [VU 5,pzog "G WOAl [VU CNOLLOVO RI

agayiaid won RST UL paepay SOLETOLN
yualp-Aswoyy | uogonpord 10 “ue. *y ‘posunas pessus+) TALL, 0} eule Mojaq 9q)
SUIPLEMIOY JUNGIE [LBW S pAoy “qT Wor ey (NOLLOVaGTY

adaiaud uoNesny uF paepey! = Pp9OLELOLNL
quajjo-Aauioyy | woonpord a0; ‘uer yz “y ‘pesumo7y [erases TNT, 0} [Les MOE au
SUPPABALIO] JUNODIE [[VUld §,Pl0g “Ge WOl] PRU -NOLLOVaTY

asain VOUS] UI paypepay O9LETOLNE

quaya-AawopTy

wopInpold 20} UBL “Jl ‘[esuNnes [R18Uas) EN, 0} yeaa Mopeq sy}
SUIPIVALIO] JUNGIIE [IVA S,P10Oq “G WoL Peuy iNOLLOVORY

 

 

 

 

 

Case 5:17-cv-06143-GAF Document 74-6 Filed 06/21/19 Page 4 of 6
 

 

 

 

 

 

 

 

 

 

agajiaisd SUDMEL “YY PUR HIIIWEBY “DQ ‘uosuyor SLOZ/TI/LT SoJBg ON
qualf-Aausony| -q ‘Arey “pf YoIqe "FAI AOJ YOABas [leu HUOTDaTe aa ‘YSaq day
S, LN.L pus ‘LN 10J posunoy [es0uas) ‘uBly, \[, WeaAjoq seu”

asayiauid plod SOC P/F $9}8q ON
qua}p-AsWOY | “q AO] Yd.1eas [TBUE I1U0.1399[3 34 “QuotUZAedap TT S,TN.L Wl sso.peag
"y puw ‘LN ] IOF [asuno0s [e.lsus+) ‘uel *y WaImjeq spleulg

adayaud SUPy MEH “YY pur ‘youyeg "2D ‘uosuyor -q ‘AreiD “f “Yoooqeg SLOC/OT/TT Soyeg ON
Wal|-ABUIONY | “TAy AO, YASS LEU WTMO.1Qafa 9.1 JusuTLIEdep FE] S$, LN Ul asaaey
‘cp pue ‘ENT 10} pasuno) [ersuay ‘ues, \] wacayed spreurg

aFaliajd OT/TE/TI-9 T/T /8 JO B10T/6/S sayegq ON
jualfs-Aaulony| poLiad al) 107 ,,Jou'val,, PUB ,, UIOIUOIINASUOIIUNYM,, SUL} IY)
JOJ YIIVIS [VUE JI10.2999]9 9.1 QUaUZTedap TFS, TN J, Ul ssoujeag
"gq pue “TNL AO} [PSURO’) FeIEsyS ‘URL |], MaaMjeq spTeUy

adepayid 9107 ‘EE taquissaq — 9107 ‘T ABA Jo ported SLOT/LIS soyeg ON
Wals-AauoRy) ay]. AO] LVOIJJa *D Puy sd40Ig “] AB.LINYA! “G{ “TOUUTAYysaUE AA “|
‘Suyddy “Al soy YDavas [leur sio.139073 ar JUsUBIedep LT S,INL
UI SSO.AjS J “VY OL SEN L Of josunos pessusy ‘uesy \y, Wor; preury

sainy |Paapay Aq sioquinu auogd) § PLZ UES] «= LSOSTOLN.E

pasinbsy /jeuapyuo>| pus sassaippe auloy ‘s1aquINu AjLingas [e10s SurIpnoul 43afoad - SSOSTOLNL
/padayiaud UISUOISTAA LO} SPABd GET “ON [BIO] uoray s,aoAozdwisa ENE
Ul PSULB}UOD UO BULIOJUL SULA UP! VUOSAZG INOLLOVGAY

feNUSpPIYUO) wopeMIoyuy manpwierd Aso auvnsuy -NOLLOVATA V/N POTSIO.LN.L

/padayiaudg
jeuapyuo) LoLeUuLoyur wnyutsad Adyog aueAASUT (NOLLOVOWa VIN eLZSTOLNL
/poxapalid
[euApHUOD uOVHLIOFU! UNUIeId AOg euURINsUT -NOLLOVAAA ¥/N 09ZS TO.LN.L

/podayiaug

 

 

 

 

 

Case 5:17-cv-06143-GAF Document 74-6 Filed 06/21/19 Page 5 of 6
 

 

 

 

 

asayAlid [[B3 aouea9;u0d STOZ/ST/P soyeg ON
yuai|9-Aauiony 21 [OSUNOD IPIS}NO UILAA [BUS Sapnyoui tspeurs yoofoud a4
Ie[ “Put “EN 10} posuno; pesauasy ‘weap 1], ueaayaq spew

asaiapd pioy “ SIOT/9/F SOLeg ON
qual]>-AswOWY] OY YIakas [VU I10.I799[9 a1 “JUsUAedap TF] §,. LN. Ul swaeyong
"N Pue SENT 40J fasunos [e.1euesy ‘UBL YT Usaayod spew]

agaplaud SUOGEPUG) PUR SULIA]T, paepueys OLOZ/TZ/61 sajeg ON
quata-Aauioyy suynesodio0sur aonb polfIpouk pausisun 3.1 “AWOrysoUUa AA
"g put STN] 10j Jasunoes [e19lay ‘ely *y ueeMjoq spreury

Npold Josunod sv HOI NA}SUE OTOZ/07/6 sa1eq On

yoy /azeylaud
yUa|3-AdULONYy

 

pue adtApe SuLAIS pur ‘YJog Sulyse}e ‘Lroday pry Apeq

Pali pou 92 Puy ‘SUOT}IPUGD PUL sta] pazpuvig Bunesodioout
ajonb payipow a1 [jpeg ‘y pue ‘ABLInyA “Gg ‘aQuLTYSOUUT AA

‘Gg 01° LN 10} Jasuno;> [e4ous+y ‘UBL * Wlouy piewy

 

 

 

 

Case 5:17-cv-06143-GAF Document 74-6 Filed 06/21/19 Page 6 of 6
